Citation Nr: 1506091	
Decision Date: 02/10/15    Archive Date: 02/18/15

DOCKET NO.  12-19 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 70 percent for posttraumatic stress disorder, with major depressive disorder, alcohol dependence, and cannabis dependence. 
	
2.  Entitlement to a total disability rating based on individual unemployability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel



INTRODUCTION

The Veteran had active service from October 1966 to July 1968.  This matter comes to the Board of Veterans' Appeals (Board) from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  


REMAND

With respect to the claim of entitlement to total disability rating based on individual unemployability (TDIU), in his January 2013 informal claim, the Veteran asserted that he last worked in 2009 as a result of his service-connected posttraumatic stress disorder (PTSD).  In this regard, the record demonstrates that the Veteran indicated that his symptom of irritability inhibited his ability to function at work, as he was involved in multiple physical altercations, to include during the 1980's while working.  Moreover, the January 2012 VA examiner noted that if the Veteran were to return to work, "it is expected that the Veteran would experience a severe level of occupational impairment due to severe symptoms of PTSD."  Thus, on remand, a VA opinion that addresses the functional effects of the Veteran's service-connected PTSD disability on his ability to work is necessary.  Friscia v. Brown, 7 Vet. App. 294 (1994).         

Although the Veteran has been notified of the criteria necessary to establish a claim for TDIU, the record demonstrates that the Veteran's occupational history is unclear.  In this regard, the Veteran has not been provided a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Individual Unemployability, in connection with his claim of entitlement to TDIU.  
Accordingly, the RO must provide the Veteran with a VA Form 21-8940 for him to complete and submit.

In addition, as the Veteran receives ongoing treatment at the VA Medical Center in Buffalo, New York, the RO must also obtain records from such facility dated in November 2013 to the present.  38 C.F.R. § 3.159 (c)(2) (2014).  
The issue of entitlement to a TDIU is inextricably intertwined with the claim for entitlement to an initial disability rating in excess of 70 percent for PTSD, with major depressive disorder, alcohol dependence, and cannabis dependence, as the Veteran contends that he is unemployable due to his PTSD.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (finding that two or more issues are inextricably intertwined if one claim could have significant impact on the other).

Accordingly, the case is remanded for the following actions:

1.  The Veteran must be provided a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, for him to complete, with instructions to return the form to the RO, for the purpose of obtaining a detailed, post-service work history.

2.  Thereafter, the RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  Regardless of the Veteran's response, the RO must obtain VA outpatient treatment records from the VA Medical Center in Buffalo, New York dated in November 2013 to the present.  

All attempts to secure this evidence must be documented in the claims file by the RO.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

3.  Upon completion of the above development, a VA examiner must provide an opinion on the functional effects of the Veteran's service-connected PTSD on his ability to obtain and maintain employment consistent with his education and occupational experience.  The claims files and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records.  Based on a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether the functional effects of the Veteran's service-connected PTSD, preclude him from securing and following substantially gainful employment consistent with his education and occupational experience.  This opinion must be provided without consideration of his nonservice-connected disabilities, or age.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report must be typed. 

4.  The medical opinion report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures. 

5.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the RO must then readjudicate the issue of entitlement to an initial disability rating in excess of 70 percent for PTSD, with major depressive disorder, alcohol dependence, and cannabis dependence, as well as the issue of entitlement to a TDIU.  If any benefit on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case and given an appropriate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review. 

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


